Citation Nr: 1224685	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral vision condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a headache disorder. 

4.  Entitlement to service connection for a gastrointestinal disorder, to include acid reflux and gastroenteritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reconsidered a July 2008 rating decision. 

With regard to the Veteran's claim for acid reflux, the Board notes that his private treatment records reflect diagnoses of gastroenteritis, but not of gastroesophageal reflux disease (GERD).  Nevertheless, become a claimant does not necessarily possess the medical expertise to properly identify the disorder he or she is claiming, the scope of a claim can include the symptoms and/or body part to which the claim refers, and need not be limited to one specific medical diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claim may be adequately stated by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board finds that the Veteran's claim for acid reflux encompasses the diagnosis of gastroenteritis.   


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disease or injury of the eyes eligible for service connection. 

2.  The Veteran's hypertension did not manifest during active military service or for a number of years after service, and has not otherwise been shown to be related to active service. 

3.  A chronic headache disorder, to include migraines, did not manifest during active military service and the Veteran's current headaches have not been diagnosed as migraines or otherwise shown to be related to service. 

4.  The Veteran did not have chronic gastrointestinal problems during active military service or for many years after discharge, and his currently diagnosed gastroenteritis has not otherwise been shown to be related to active service. 


CONCLUSIONS OF LAW

1.  A disability of one or both eyes was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A headache disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A gastrointestinal disorder, to include acid reflux and gastroenteritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims at issue.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, letters dated in February 2008 and June 2008 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records are in the claims file.  Private medical records identified by the Veteran have been obtained to the extent possible.  In this regard, Rice Medical Center responded in April 2008 that it had no record of the Veteran's being a patient there.  The remaining private treatment records identified by the Veteran have been associated with the file.  There is no indication that the Veteran has been a patient in the VA healthcare system, and he has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The Veteran also identified a witness, Mr. I.C., to whom he purportedly related his gastrointestinal symptoms after separation from active service.  The RO obtained the witness's contact information from the Veteran and sent him a letter in February 2010 requesting the witness to provide a statement regarding the Veteran's claim for reflux disease.  The witness did not respond. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, VA examinations or opinions have not been obtained with regard to these claims.  The Board finds that VA examinations are not warranted.  The Veteran has not been diagnosed with a disease, injury, or other disability of the eyes eligible for service connection.  Rather, the Veteran has a refractive error corrected with prescription lenses.  Refractive errors of the eye are not considered to be "diseases or injuries" under VA law, and thus are not entitled to service connection.  See 38 C.F.R. § 3.303(c).  As such, the first McLendon is not met and a VA examination is not warranted. 

With regard to the Veteran's claim for hypertension, there is no competent or credible evidence showing that the Veteran had chronic high blood pressure in service or that hypertension manifested until many years after the Veteran separated from active service.  Thus, the second and third McLendon elements are not met as there is no evidence of an in-service disease, injury, or event, or any indication that the Veteran's hypertension may be related to service.  See McLendon, 20 Vet. App. at 83.  Accordingly, a VA examination is not warranted.  

With regard to the Veteran's claim for a headache disorder, the evidence does not show that the Veteran suffered from chronic headaches during service or that he currently suffers from a chronic headache disorder related to service.  Rather, the credible evidence shows that the Veteran had a couple of migraine headaches during service and occasional headaches thereafter, with no diagnoses, treatment, or complaints of headaches during the pendency of this claim.  Further, the Veteran has not stated and the evidence does not otherwise show a continuity of symptoms or other possible connection between the Veteran's occasional headaches after service and the headaches he suffered during service.  Accordingly, there is no indication that the Veteran has a current headache disorder related to service.  Therefore, the third McLendon element is not met and a VA examination is not warranted.  See id.

Finally, the competent and credible evidence of record does not show that the Veteran had significant gastrointestinal symptoms during service, to include acid reflux, or that symptoms of gastroenteritis developed until many years after separation from service.  Thus, there is no indication that the Veteran's gastroenteritis may be related to an in-service disease, injury, or event.  Moreover, the evidence does not show current complaints or diagnoses of acid reflux during the pendency of this claim.  As such, a VA examination is not necessary in order to make a decision on this claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including hypertension and organic diseases of the nervous system (which may include migraine headaches) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. Vision Loss

The Veteran contends that he is entitled to service connection for a "bilateral vision condition."  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Veteran states that he was first issued glasses for vision loss during active service and has continued to have worsening vision loss.  He does not claim, and the evidence of record does not otherwise show, that he has any other impairment of the eyes.  The service treatment records reflect that the Veteran complained of right eye pain in March 1990 and April 1991.  On both occasions the right eye pain soon resolved on its own.  No abnormalities of the eyes were observed or diagnosed.  His eyes were found to be normal on clinical evaluation in the August 1992 separation examination report, which reflects that he had 20/20 vision in both eyes.  

Private treatment records identified by the Veteran consistently show that the Veteran's eyes were found to be normal on examination, and that the Veteran denied any vision problems, including in the most recent April 2008 record. 

Accordingly, the Board finds that the Veteran does not have any disease or disability of the eyes apart from a refractive error correctible with lenses.  Under 
38 C.F.R. § 3.303(c), congenital or developmental defects, including refractive errors of the eye, are not considered to be "diseases or injuries" within the meaning of applicable legislation, and thus not entitled to service connection.

In the absence of a current disability of either or both eyes, service connection cannot be granted.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Shedden, 381 F.3d at 1166-67 (holding that an element of service connection is the presence of a current disability). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral vision condition must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Hypertension

The Veteran claims entitlement to service connection for hypertension.  For the following reasons, the Board finds that service connection is not warranted. 

The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1) (2011).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

The Veteran has asserted in an August 2008 statement that he was diagnosed with hypertension immediately after his separation from active service.  As discussed above, service connection is warranted on a presumptive basis for hypertension which manifests to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to report that he was diagnosed with hypertension shortly after separation from service.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Unfortunately, the Board does not find this statement to be credible.  See Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  In this regard, the service treatment records do not show diagnoses of hypertension and are negative for chronic high blood pressure readings.  The August 1992 separation examination report reflects that the Veteran's systolic blood pressure was somewhere between 100 and 109mm (the exact number is difficult to read), and diastolic blood pressure was 70mm.  Thus, the Veteran's blood pressure was normal at separation.  See Duenas, 18 Vet. App. at 519; 38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  The Veteran also denied having hypertension in a November 1992 dental health questionnaire.  Thus, the Board finds that hypertension or high blood pressure did not manifest during active service. 

The earliest documented evidence of hypertension is a September 2000 private treatment record which reflects that the Veteran presented with a six-day history of high blood pressure, body tingling, and chest pain.  Several blood pressure readings were taken and the Veteran was diagnosed with hypertension.  A January 2005 private treatment record reflects that the Veteran's hypertension had been present for four or five years, which is consistent with the fact that the earliest diagnosis of hypertension in the claims file is the September 2000 private treatment record.

As such, the Board does not find it credible that the Veteran was diagnosed with hypertension within the first year following his separation from active service in November 1992.  Rather, the competent and probative evidence of record shows that his blood pressure was normal during active service and at separation, and that hypertension was not diagnosed until September 2000, about eight years after separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Accordingly, because the Veteran's assertion that he was diagnosed with hypertension immediately after separation from service is inconsistent with more probative evidence of record in the form of contemporaneous treatment records, the Board does not find this statement to be credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

Accordingly, service connection is not warranted on a presumptive basis as the Veteran's hypertension did not manifest within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that service connection is not warranted on a direct basis.  In this regard, the second Shedden element is not met as hypertension or chronic high blood pressure did not manifest during active service.  See Shedden, 381 F.3d at 1166-67.  The third Shedden element is also not met, as hypertension did not manifest until about eight years following separation, which weighs against a relationship to service.  See id.  There is no evidence of record otherwise suggesting such a relationship and the Veteran has not advanced any other arguments in support of such a relationship.  As discussed above, his statement that hypertension manifested within one year of separation from service is not credible. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Headache Disorder 

The Veteran claims entitlement to service connection for a headache disorder, to include migraine headaches.  For the following reasons, the Board finds that service connection is not warranted. 

The Veteran states that he experienced recurrent headaches during active service but generally did not report them as seeking medical care was discouraged.  Thus, the Veteran self-treated with over-the-counter medication.  

The Board does not find it credible that the Veteran had recurrent headaches during active service.  The service treatment records show a one-time complaint of headaches in conjunction with a sore throat and sinus congestion in April 1991.  The August 1992 separation examination reflects a history of two migraine headaches.  The Board finds that these records are at odds with the Veteran's statement that he had recurrent headaches during service which he did not report.  Rather, they show that he did in fact report having migraine headaches at separation, but only on two occasions.  The Board does not find it plausible that the Veteran would have reported a history of only two migraine headaches at separation if he in fact had experienced more of them.  In this regard, the Veteran's reported history had nothing to do with seeking medical care, and there is no other apparent reason why the Veteran would have purposely misrepresented the number of migraine headaches he had experienced.  The Board gives more weight to these contemporaneous records than to the Veteran's current statements made in support of his claim for benefits.  See Curry, 7 Vet. App. at 68.  As such, the Board does not find it credible that the Veteran experienced headaches on a chronic or recurrent basis during active service. See Caluza, 7 Vet. App. at 511.  Rather, the credible and probative evidence shows he only had two migraine headaches in four years of active service, and a one-time complaint of headaches in conjunction with cold or flu symptoms. 

The Board further finds that there is no evidence of a continuity of headaches after service.  See 38 C.F.R. § 3.303(b).  The earliest documented evidence of headaches after the Veteran's November 1992 separation is a September 2000 private treatment record showing that the Veteran had been seen in the emergency room a few days earlier with headaches, which resolved after treatment.  It was in this record that he was diagnosed with hypertension.  When the Veteran established care with a new private treating provider in October 2001, it was noted that the Veteran had experienced occasional headaches prior to being diagnosed and treated for hypertension.  Since then, his headaches had resolved.  Thereafter, an April 2005 private treatment record reflects that the Veteran got headaches when his blood pressure was up at work.  In October 2007, the Veteran presented with a one-day history of a severe headache.  He reported that he had experienced headaches of similar severity in the past but denied a history of migraine headaches.  The Veteran was diagnosed with a headache, "not otherwise specified."  These records show that the Veteran had a history of only occasional headaches which treating providers seemed to associate with his hypertension.  There is no mention of the Veteran's service in these records or a long-standing history of headaches.  Moreover, the Veteran denied a history of migraine headaches, which suggests that he had not experienced continuing migraine headaches after service.  Thus, these records weigh against a continuity of symptoms after service related to migraine headaches or a chronic headache disorder. 

There is no other competent or credible evidence supporting a relationship to service.  The fact that the Veteran's October 2007 headache was not diagnosed as a migraine, and that he denied a history of migraine headaches in this record, indicates that this headache was of a different type from the two migraines he experienced during service.  Indeed, treating providers have generally associated the Veteran's headaches with hypertension, for which service connection has not been established.  Therefore, the competent evidence weighs against a relationship between the two migraines experienced by the Veteran during active service and his more recent headaches, which have not been diagnosed as migraines but rather been attributed to hypertension.  As discussed above, the Veteran's hypertension did not manifest until a number of years after service. 

The Board acknowledges the Veteran's August 2008 statement asserting that he suffered from migraine headaches during active service and that he has continued to suffer from them since that time.  Unfortunately, the Board does not find this statement to be competent or credible.  The Veteran denied a history of migraine headaches in the October 2007 private treatment record and the headache he experienced at that time was not diagnosed as a migraine, as noted above.  The Veteran, as a layperson, does not have the medical expertise to identify his October 2007 headache as a migraine, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis).  Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, the Board gives more weight to the physician's finding in the October 2007 record that the Veteran's headache was not a migraine, as a physician has the medical expertise to make that judgment. 

Therefore, as the Veteran's August 2008 statement is inconsistent with more probative evidence of record in the form of contemporaneous treatment records, the Board does not find it credible that the Veteran has experienced migraine headaches in the years following service, or over the course of the present claim.  See Curry, 7 Vet. App. at 68; Caluza, 7 Vet. App. at 511. 

In sum, the Board finds that the credible and competent evidence does not show that the Veteran currently has a chronic headache disorder related to service, or that the "occasional headaches" reported in October 2001 or the one headache he reported in October 2007 were related to the two migraines he experienced during active service a number of years earlier.  Rather, the competent evidence shows that the Veteran's more recent headaches have been associated with high blood pressure, which did not manifest until after service, as discussed above.  The Board also finds that the Veteran, as a layperson, does not have the medical expertise to render a competent opinion as to whether any current headaches are related to the two migraines he experienced during active service, as this is a determination that is too complex to be made based on lay observation alone.  See Barr, 21 Vet. App. at 309.  Therefore, the Board finds that the first and third Shedden elements have not been satisfied.  See Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for headaches must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


D. Gastrointestinal Disorder

The Veteran claims entitlement to service connection for a gastrointestinal disorder, to include acid reflux.  For the following reasons, the Board finds that service connection is not warranted. 

In statements dated in May 2008, August 2008, and May 2009, the Veteran asserted that he experienced acid reflux during active service.  He stated that he would get up late at night coughing and having difficulty catching his breath, and that he had been taking Maalox (a medication used to treat heartburn and acid indigestion) ever since that time. 

The Board finds that the competent and credible evidence of record does not show that acid reflux or a similar stomach disorder manifested during active service.  While the Veteran is competent to describe his symptoms of coughing and difficulty breathing, he does not have the medical expertise to determine whether these were symptoms of acid reflux, and this is a diagnosis that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Moreover, the service treatment records do not show diagnoses, treatment, or complaints of acid reflux or stomach problems, and no abnormalities of the abdomen or viscera were found at separation.  Because the service treatment records are in conflict with the Veteran's statement that he experienced acid reflux during active service, the Board does not find this statement to be credible.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 68.

Further, the preponderance of the evidence weighs against a continuity of symptoms and does not otherwise support a relationship to service.  Specifically, private treatment records dating from September 2000 to July 2003 make no mention of acid reflux or other gastrointestinal problems.  In October 2001, the Veteran established care with a private treatment provider, at which time a general medical history was obtained.  He denied vomiting or abdominal pain, and no history of acid reflux or gastrointestinal problems was noted.  The earliest documented evidence of gastrointestinal problems is a July 2003 private treatment record showing that the Veteran reported nausea, vomiting, diarrhea, abdominal cramping, and fever.  These symptoms had started the day before.  He denied melena, indigestion, or reflux.  The Veteran was diagnosed with gastroenteritis.  Thereafter, private treatment records dated up to December 2007 reflect diagnoses of gastroenteritis and occasional symptoms of vomiting and diarrhea, but are negative for indigestion, heartburn, or acid reflux.

The foregoing evidence shows that the Veteran has not complained of or been diagnosed with acid reflux symptoms during the course of this claim, and indeed denied experiencing indigestion or reflux in the July 2003 private treatment record.  His symptoms diagnosed as gastroenteritis did not develop until July 2003, as shown by the private treatment records, and the Veteran has not argued that he experienced chronic diarrhea and vomiting during service or in the years following service, or that he had been previously diagnosed with gastroenteritis.  Thus, the preponderance of the evidence weighs against a continuity of symptoms or other indication of a relationship to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a gastrointestinal disorder, to include acid reflux and gastroenteritis, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 












							(CONTINUED ON NEXT PAGE) 

ORDER


Entitlement to service connection for a bilateral vision condition is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a headache disorder is denied. 

Entitlement to service connection for a gastrointestinal disorder, to include acid reflux and gastroenteritis is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


